Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The primary reason for the allowance of the Claims 1, 6, and 11 is the inclusion of the limitation, “determining expected execution durations of a group of to-be-executed backup jobs; dividing the group of to-be-executed backup jobs into a plurality of backup job subsets based on the expected execution durations, wherein a difference between the expected execution durations of every pair of backup jobs in each backup job subset does not exceed a preset threshold duration; and adjusting an execution plan of the group of to-be-executed backup jobs to cause the backup jobs in at least one backup job subset in the plurality of backup job subsets to simultaneously begin to be executed” in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1, 6, and 11.

Chen (US 2017/0109199) discloses “The scheduler 124 batches this job with other jobs to create a combination of jobs that optimizes a certain resource scheduling criterion” (paragraph [0020]) and “a first job may have a phase with an expected duration that is within a threshold for an expected duration for another phase of a second job. Thus, the combination of the phase of the first job with the phase of the second job minimizes underutilization of resources as the amount of resources reserved for an expected duration time for execution of the first job is substantially similar to the amount of resources reserved for an expected duration time for execution of the second job. A difference of the first estimated duration and a second estimated duration may fall below a certain threshold” (paragraph [0033]).
Guccione et al. (US 2006/0242648) discloses “The plan builder module 220 creates one or more execution plans for controlling a flow of execution of batches of jobs in a desired sequence” (paragraph [0031]) and “the estimated duration of jobs to be scheduled for execution can be adjusted even in case the difference of the actual job duration compared to the planned duration calculated previously is substantial, particularly exceeding a prescribed limit (normally set to a relatively low value); this makes it possible to automatically adjust the job planned duration even in those cases where it is known in advance that the differences between previously estimated durations and actual durations are substantial, such as when migrating from a testing environment to a production environment, or when making substantial changes to the production environment. It is not necessary to manually re-estimate and update the jobs' durations.” (paragraph [0050]).

Each of prior arts above teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations before the effective filing date of the claimed invention unless knowledge from the applicant's disclosure is obtained.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 2-5, 7-10, and 12-15 depending on claims 1, 6, and 11 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on Monday through Friday from 9:30 A.M - 6:30 P.M EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        5/27/2022